Title: From George Washington to Henry Knox, 1 August 1792
From: Washington, George
To: Knox, Henry



Sir,
Mount Vernon Augt 1st 1792.

Your dispatches of the 14th & 21st Ult. came duly to hand, and it is probable the Servt who carries this letter to the Post Office, will bring me a third of this weeks date.
I did not acknowledge the receipt of the first letter at an earlier date, because there was nothing contained in it which required a reply. And I am too little acquainted with the Authority under which Colo. Henry Karr detached Lt Colo. Philips—the cause—or the object of that detachment, to form so good an opinion of the propriety of the measure as it is easy for me to predict the probable consequences of it. I hope Major Gaither has before this, embarked for that quarter, strongly impressed with the views of the general Government, & the disposition of it to preserve peace (if it can be done upon just & honorable ground).
The tranquility, which (by your last accts handed to me) prevails on our No. Western frontiers gives me much satisfaction and affords a pleasing prospect that the exertions of government to bring the hostile Indian tribes into a pacific mood will not have been exercised in vain. This, however, is not to relax any preparation for a contrary event. Proceed as if war was inevitable: but do it, I entreat you, with all the œconomy which can result from system & good regulations. Our finances call for it, & if these did not, our reputation does. The supplies of an Army

through so long, & rugged a land transport[at]ion must, under the best management, be expensive & our attention therefore ought to be proportionate—and that I may form some ideas of the former I desire you would Report to me the Regulations which you have adopted for providing, forwarding, & issuing of them, and the mode of having them accounted for to the depart. of War. I have written to the Secretary of the Treasury for similar information on these points so far as any of them may come within the purview of his department.
Reiterate, in your letters to Genl Wayne, the necessity of employing the prest calm in disciplining, & training the troops under his command for the peculiar service for which they are destined—He is not to be sparing of Powder & lead (in proper & reasonable quantities) to make the Soldiers marksmen.
There is no propriety that I can perceive in giving the Rank of Brigr to Majr Sergant—nor do I conceive that Genl Wilkenson would, or indeed ought, to relinquish his present commd. I have turned this mattr in my thoughts but as yet have not been able to hit upon a character to my mind for the Office of Adjutant General. I will think again, & again on the subject, & will inform you of the result.
So long as the vice of drunkenness exists in the Army so long I hope, Ejections of those Officers who are found guilty of it will continue; for that and gaming will debilitate & render unfit for active Service any Army whatsoever. I am Sir Yr Most Obedt Servt

G.W.


P.S. Would Majr Fish accept the Appointment of Adjutt General with the Rank of Lieutt Colo.? He strikes me as an eligable character. Colo. Posey also (who wants to be employed) might if ready at his pen make a good one, for in other respects (& I do not know that he is deficient in this) he is said to be an excellent Officer.

